356 S.W.3d 804 (2011)
Avril M. OWENS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72171.
Missouri Court of Appeals, Western District.
December 27, 2011.
Rehearing Denied January 31, 2012.
Ruth Sanders, for appellant.
Dora A. Fichter, for respondent.
Before Division Two: MARK D. PFEIFFER, Presiding Judge, VICTOR C. HOWARD, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
Avril Owens appeals the judgment of the motion court denying his Rule 29.15 motion for postconviction relief following an evidentiary hearing. He sought to vacate his convictions of second degree murder, section 565.021, RSMo 2000, and armed criminal action, section 571.015, RSMo 2000, and sentences of two concurrent terms of life imprisonment. He contends that counsel was ineffective for failing to impeach a witness. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).